OPINION
Respondents moved to dismiss the appeal in this action upon the ground that the order appealed from is not appealable. The record discloses that the appeal is taken from an order of the court sustaining respondents' demurrers. It further discloses that no judgment has been rendered in the case.
1. The mode of taking an appeal is regulated by statute and can be taken only as provided thereby. Johns-Manville, Inc. v. Lander County, 48 Nev. 244, 229 P. 387, 234 P. 518.
2. Section 5329, Rev. Laws, as amended by Stats. 1913, p. 113, c. 91, does not provide for an appeal from *Page 279 
a decision sustaining a demurrer to a complaint, nor is the right to an appeal from such a ruling elsewhere given. The precise point has been decided by this court in Keyser v. Taylor et al.,4 Nev. 435. In that case the court said: "The statute does not authorize an appeal from the action of the court simply sustaining a demurrer. There must in such case be a final judgment before an appeal can be taken."
As the order made in this case is not appealable, the appeal must be dismissed.
It is so ordered.
It is further ordered that the remittitur issue forthwith.